Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of a minor grammatical issue: At the end of the second limitation, “accepting human agent modifications to the refined boundaries, supplying corrected images” should be amended, for example, to either read --accepting human agent modifications to the refined boundaries[[,]] to supplyand supplying corrected images--.  Appropriate correction is required.

Claim 25 is objected to because of minor issues in the claim: In the first limitation, “the first shape” should be amended to read --a s--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
the first shape--.
Regarding claims 2-13, these claims are rejected because they incorporate, and do not resolve, the deficiencies of the claim(s) from which they depend. 
Regarding claim 14, the first limitation of this claim recites, “surrounding a first shape.”  It is unclear if this was intended to refer to the previous recitation of “a first shape” in the claim, or if there is another shape.  For the purposes of examination, the Examiner will assume the former; in which case, the Examiner suggests amending this limitation to reference --surrounding the first shape--.
Regarding claims 15-24, these claims are rejected because they incorporate, and do not resolve, the deficiencies of the claim(s) from which they depend.
Regarding claim 25, the second limitation of this claim recites, “prediction based upon shape over a first duration of time.”  It is unclear if this was intended to refer to the previous recitation of the “first shape” in the claim, or if there is another shape.  For the purposes of examination, the Examiner will assume the former; in which case, the Examiner suggests amending this limitation to reference --prediction based upon the first shape over a first duration of time--.
Regarding claim 26, this claim is rejected because it incorporates, and does not resolve, the deficiencies of the claim from which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shabtay et al. (U.S. Patent Application Publication No. 2021/0319264), referred herein as Shabtay, in view of Castro-Gonzalez et al (U.S. Patent Application Publication No. 2019/0139221), referred herein as Castro-Gonzalez.
Regarding claim 14, Shabtay teaches a method for triggering machine learning (ML) annotation model retraining, the method comprising: a ML annotation model, comprising a sequence of processor executable steps and stored in a non-transitory memory, accepting a plurality of raw data images, each raw data image including a first shape (para 37, lines 1-12; para 43; para 44, the last 4 lines); supplying an annotated image with annotation marks forming a refined boundary surrounding the first shape (para 45, the last 6 lines; paras 46-53; para 91); a human agent user interface (UI) modifying the refined boundaries to supply corrected images (para 99); a mediation software application, comprising a sequence of processor executable steps stored in a non-transitory memory (para 37, lines 1-12), comparing the annotated images to corresponding corrected images, and, the mediation application supplying an annotation model retraining resource analysis for the first shape in response to comparing the annotated images to the corrected images (paras 101, 110, and 112; para 114, lines 1-5; paras 117 and 118).

Castro-Gonzalez teaches a method comprising training a machine learning model by providing a plurality of raw images, each image including a first shape, annotating an image with annotation marks forming a refined boundary around the first shape, and a human user interface for modifying boundaries (para 107, lines 1-5; para 182, the last 8 lines; para 183, lines 1-3; para 185, the last 16 lines), wherein each image includes an undefined variation of a first shape with a coarse boundary surrounding the first shape formed from a first number of points, and the refined boundary surrounding the first shape has a second number of points greater than, or equal to the first number (para 109, lines 1-9; para 111; para 113, lines 1-9).  It would have been obvious to one of ordinary skill in the art to provide refined boundaries with a greater number of points because as known in the art, and taught by Castro-Gonzalez, this increases the resolution of the shape boundary such that the quality and accuracy of the boundary annotations and subsequent processing is improved (see, for example, Castro-Gonzalez, para 113, the last 5 lines; para 114, the last 3 lines; para 118).
Regarding claim 15, Shabtay in view of Castro-Gonzalez teaches the method of claim 14 further comprising: the UI accepting a plurality of raw data images; and, the UI supplying the raw data images with the coarse boundaries surrounding the first shape to the annotation model (Shabtay, paras 91 and 99; Castro-Gonzalez, para 109, lines 1-9; para 111).
Regarding claim 16, Shabtay in view of Castro-Gonzalez teaches the method of claim 14 further comprising: the UI accepting a plurality of raw data images; and, wherein accepting the raw data images with the coarse boundaries includes accepting raw data images with the first number of points and adding segments connecting the points to create coarse boundaries with segments (Shabtay, para 45, the last 6 lines; paras 46-48 and 50; paras 91 and 99; Castro-Gonzalez, para 109, lines 1-9; para 114, lines 1-11; para 115).

Allowable Subject Matter
Claims 1-13 would be allowable if amended to overcome the 112 rejections and claim objections outlined above.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art teaches an annotation machine learning model that accepts raw data images including shapes with coarse boundaries and refines the boundaries, a user interface to accept modifications by a user to correct the images, an application to accept the corrected images and annotations and supply a retraining resource analysis for the shapes by comparing annotated and corrected images, and other claim features.
In the context of claim 1 as a whole, however, the prior art does not teach a system for triggering machine learning (ML) annotation model retraining, the system comprising: a ML annotation model software application stored in a non- transitory memory and enabled as a sequence of processor executable steps, the annotation model having an interface to accept a plurality of raw data images, each raw data image including an undefined variation of a first shape with a coarse boundary surrounding a first shape formed from a first number of points, the annotation model concatenating a 
Regarding claims 2-13, these claims comprise allowable subject matter insomuch as they depend directly or indirectly from claim 1, which comprises allowable subject matter.

Claims 17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the 112 rejection.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17, the prior art teaches the subject matter of claim 14, but in the context of claims 14 and 17 as a whole, the prior art does not teach a method for 
Regarding claims 18-24, these claims comprise allowable subject matter insomuch as they depend directly or indirectly from claim 17, which comprises allowable subject matter.

Claims 25 and 26 would be allowable if amended to overcome the 112 rejections and claim objections outlined above.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 25, the prior art teaches a system comprising an application to accept ML annotations and corrected images, and an interface supplying an annotation model retraining analysis for a shape by comparing the annotated and corrected images, and other claim features.
In the context of claim 25 as a whole, however, the prior art does not teach a system for triggering machine learning (ML) annotation model retraining, the system comprising: a mediation software application comprising a sequence of processor executable steps stored in a non-transitory memory for calculating annotation efficiency, the mediation application having an interface to accept ML annotation model annotated images and corresponding corrected images, and an interface supplying an annotation model retraining resource analysis for the first shape in response to comparing the annotated and corrected images; wherein the mediation application measures the number of points changed in the refined boundaries to supply the corrected images and the time required by a cluster of human agent to change the points, creates an annotation time series prediction based upon shape over a first duration of time, normalized by time per point change, and compares costs associated with retraining a current annotation model to the cost of human agents supplying the corrected images using the current annotation model.
Regarding claim 26, this claim comprises allowable subject matter insomuch as it depends from claim 25, which comprises allowable subject matter.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kohlberger (U.S. Patent Application Publication No. 2012/0230572); Method and system for multi-organ segmentation using learning-based segmentation and level set optimization.
Krishnaswamy (U.S. Patent Application Publication No. 2018/0276841); Method and system of determining object positions for image processing using wireless network angle of transmission.
Zhang (U.S. Patent Application Publication No. 2019/0205638); Method and apparatus for training a character detector based on weak supervision, system and medium.
Fu (U.S. Patent No. 10,482,603); Medical image segmentation using an integrated edge guidance module and object segmentation network.
Li (U.S. Patent Application Publication No. 2020/0141753); Method and apparatus for generating information.
Veeravasarapu (U.S. Patent Application Publication No. 2021/0158549); Computer vision systems and methods for unsupervised learning for progressively aligning noisy contours.
El-Zehiry (U.S. Patent Application Publication No. 2021/0279884); Method of computing a boundary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613

/DAVID T WELCH/Primary Examiner, Art Unit 2613